DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/667,220 filed on May 3, 2022.  Claims 1, 2, 4 to 12, 14 to 17, and 19 to 23 are currently pending with the application.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 reads “the content feed” in line 12.  In view of amendments, and to maintain clarity and consistency, it should read “the first content feed”.  Same rationale applies to claims 11 and 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4 to 12, 14 to 17, and 19 to 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 11, and 16 recite determining attributes of the posts, categorizing the posts, and generating a content feed.
The limitation of determining attributes of the posts, which specifically recites “determining one or more respective attributes for the set of posts”, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the computing system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the computing system” language, “determining”, in the context of this claim encompasses the user mentally evaluating posts or a collection of words and phrases, to determine attributes or characteristics that describe the collections of words.  Similarly, the limitation of categorizing the posts, which specifically recites “categorizing the set of posts based at least in part on their respective attributes and types of responses solicited by the set of posts”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the computing system” and “by one or more machine learning model”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the computing system” and “by one or more machine learning model” language, “categorizing”, in the context of this claim encompasses the user mentally and with the aid of pen and paper, based on the previously identified attributes or characteristics, and types of responses, determining a category or classification for the posts.  Similarly, the limitation of generating a content feed, which specifically recites “generating a first content feed associated with a topic of interest that includes a first attribute and a second attribute based at least in part on a subset of posts determined from the categorized set of posts, wherein posts included in the content feed share at least the first attribute and the second attribute and are associated with a first type of response solicited” based at least in part on a subset of posts determined from the categorized set of posts, wherein posts included in the content feed share at least a first attribute and a second attribute, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the computing system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the computing system” language, “generating”, in the context of this claim encompasses the user mentally and with the aid of pen and paper, based on the previously identified categorization, grouping or determining posts that have at least two attributes in common and a type of post or type of response.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “determining a set of posts associated with a group, wherein at least some of the posts were provided in a page associated with the group by users who are members of the group, wherein the page is accessible through a content provider system”, “one or more machine learning models”, “providing the first content feed to include posts associated with the topic of interest and the first type of response solicited”, “providing an option to access other posts that are similar to a first post included in the first content feed”, “in response to a selection of the option to access other posts that are similar to the first post included in the first content feed, providing a second content feed that includes at least a second post that shares at least the first attribute or the second attribute”, “at least one processor”, and “a memory”.  The limitation “determining a set of posts associated with a group, wherein at least some of the posts were provided in a page associated with the group by users who are members of the group, wherein the page is accessible through a content provider system”, amount to data-gathering steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The limitations “providing the first content feed to include posts associated with the topic of interest and the first type of response solicited”, “providing an option to access other posts that are similar to a first post included in the first content feed”, and “in response to a selection of the option to access other posts that are similar to the first post included in the first content feed, providing a second content feed that includes at least a second post that shares at least the first attribute or the second attribute”, amount to data-gathering and transmitting steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The at least one processor, memory, and one or more machine learning models, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering and transmitting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the one or more respective attributes for a post indicate at least one of: an author of the post, one or more users that were mentioned or tagged in the post, a geographic location associated with the post, one or more hashtags referenced in the post, whether the post includes images, whether the post includes videos, or one or more types of user interactions received for the post”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining, by the computing system, at least one topic associated with at least one different post based on a different machine learning model, wherein the different machine learning model is trained to predict the at least one topic based at least in part on one or more terms included in the at least one different post”, where the determining step further elaborates on the abstract idea, and the different machine learning model element is equivalent to merely saying “applying it”, and amounts to no more than instructions to implement the abstract idea on a general purpose computer. Therefore, does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining, by the computing system, a set of topics based at least in part on the one or more respective attributes associated with the set of posts; determining, by the computing system, that a first post among the set of posts corresponds to a first topic among the set of topics based at least in part on one or more attributes associated with the first post; and associating, by the computing system, the first post with the first topic”, which further elaborates on the abstract idea, since the determining and associating steps can be performed in the human mind, and therefore does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 5 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining, by the computing system, that a threshold amount of posts in the set of posts share at least one attribute; and identifying, by the computing system, the at least one attribute as a topic”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining, by the computing system, at least one different post included in the set of posts that references at least one hashtag; and associating, by the computing system, the at least one different post with a topic corresponding to the at least one hashtag”, which further elaborates on the abstract idea, since the determining and associating steps can be performed in the human mind, and therefore does not meaningfully limits the claim.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining, by the computing system, at least one different post included in the set of posts that originated from a given geographic location; and associating, by the computing system, the at least one different post with a topic corresponding to the geographic location”, which further elaborates on the abstract idea, since the determining and associating steps can be performed in the human mind, and therefore does not meaningfully limits the claim.
Claim 9 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 9 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “generating, by the computing system, a second content feed based at least in part on a second subset of posts determined from the categorized set of posts, wherein posts included in the second content feed share at least a third attribute and a fourth attribute”, which further elaborates on the abstract idea, and does not amount to significantly more.
Claim 10 is dependent on claim 9 and includes all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “ranking, by the computing system, the categorized set of posts based at least in part on a level of similarity between posts included in the categorized set of posts”, which is further elaborating on the abstract idea, and does not amount to significantly more. 
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 12, 14, 15, 17, and 19 to 23 since they recite similar limitations. 
Claims 1, 2, 4 to 12, 14 to 17, and 19 to 23 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 11, 12, 16, 17, and 21 to 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (U.S. Publication No. 2016/0080307), in view of Cohen et al. (U.S. Publication No. 2018/0173376) hereinafter Cohen, in view of van Hoff (U.S. Publication No. 2013/0097186), and further in view of Deeter et al. (U.S. Publication No.  2014/0164978) hereinafter Deeter.
	As to claim 1:
	Rao discloses:
	A computer-implemented method comprising: 
determining, by a computing system, a set of posts associated with a group, wherein at least some of the posts were provided in a page associated with the group by users who are members of the group, wherein the page is accessible through a content provider system [Paragraph 0026 teaches creation of blog post entries on designated blog pages; Paragraph 0029 teaches retrieving messages, blog entries, and blog information; Paragraph 0037 teaches users can make blog posts to the group blog page of the group; Paragraph 0044 teaches social groups with restricted membership keep the corresponding blog pages and blog entries private, with access provided only to the members of the group; Paragraph 0055 teaches messages created by the users are shared with the social group, in the blog page associated with the social group; Paragraph 0067 teaches sending created messages to the social group interaction server for sharing it with one or more social groups, where the social group interaction server and the blogging server are integrated into one interactive media management server, hence, a content provider system]; 
determining, by the computing system, one or more respective attributes for the set of posts [Paragraph 0028 teaches categorizing blog entries based on associated flags, message type, date, location, and content provided in the message or blog, such as textual content, video content, audio content, image content, etc., therefore, determining attributes for the posts or blogs];  
categorizing, by the computing system, the set of posts based at least in part on their respective attributes [Paragraph 0028 teaches auto categorization module is capable of categorizing blog entries and messages based on associated flags, message type, date, location, and content provided by the user, i.e., content in the message, textual content, video content, audio content, image content, etc., therefore, determining a category of the blog post based on attributes associated with the post];
providing, by the computing system, the content [Paragraph 0039 teaches all blog posts that are associated with a category will be displayed in the blog page for the category].
Rao does not appear to expressly disclose categorizing the posts based on their attributes and types of responses solicited by the posts, wherein at least some posts in the set are categorized by one or more machine learning models; generating, by the computing system, a first content feed associated with a topic of interest that includes a first attribute and a second attribute based at least in part on a subset of posts determined from the categorized set of posts, wherein posts included in the content feed share at least a-the first attribute and a-the second attribute and are associated with a first type of response solicited; providing the first content feed to include posts associated with the topic of interest and the first type of response solicited; providing an option to access other posts that are similar to a first post included in the first content feed; and in response to a selection of the option to access other posts that are similar to the first post included in the first content feed, providing, by the computing system, a second content feed that includes at least a second post that shares at least the first attribute or the second attribute.
Cohen discloses:
categorizing the posts based on their attributes and types of responses solicited by the posts, wherein at least some posts in the set are categorized by one or more machine learning models [Paragraph 0017 teaches examples of types of items of digital content are job recommendations, news article recommendations, updates or shares, recommendations for new connections, etc., hence, including types of responses; Paragraph 0063 teaches feed activities are represented as triplets; Paragraph 0066 teaches features in the feature vector are classified into categories; Paragraph 0068 teaches building models that capture dependencies between the features; Paragraph 0070 teaches the models used by the FPRs are automatically trained with new data, and may happen periodically, or on-demand, therefore, categorization of content by machine learning models; Paragraph 0075 teaches that the feed score value is calculated using machine learning, where the parameters include levels of interest explicitly expressed by the particular member for various types of digital content, therefore, the categorization of the content is based on attributes and types of responses]; 
generating, by the computing system, a first content feed associated with a topic of interest that includes a first attribute and a second attribute, based at least in part on a subset of posts determined from the categorized set of posts, and are associated with a first type of response solicited [Paragraph 0031 teaches providing the users with personalized content streams that are customized to their interests, where the members can be organized around a subject matter or a topic of interest; Paragraph 0020 teaches feed generation system accesses feature data pertaining to the items of digital content determined to be relevant to the particular member, where the feature data describes characteristics associated with the items; Paragraph 0022 teaches feed generation system then ranks the top candidate items of digital content, resulted in a ranked list of candidates, therefore, determining a subset of posts; Paragraph 0071 teaches ranking the items of digital data content, and generating the feed that meets certain composition criteria; Paragraph 0072 teaches generating the feed taking as input the rankings generated by the FPRs, feature data, and explicit feedback database; Paragraph 0017 teaches the FPR may also output the top-k items of digital content of a particular type, hence, associated with types of responses; Paragraph 0074 teaches generating feed based on a plurality of features associated with the particular items, explicit feedback, implicit feedback, etc., therefore, the first content feed is associated with the topic of interest of the member, includes items with multiple attributes, and of a first type of response];
providing the first content feed to include posts associated with the topic of interest and the first type of response solicited [Paragraph 0031 teaches providing the users with personalized content streams that are customized to their interests, where the members can be organized around a subject matter or a topic of interest; Paragraph 0017 teaches the FPR may also output the top-k items of digital content of a particular type, hence, also associated with types of responses];
providing an option to access other posts that are similar to posts included in the first content feed [Paragraph 0020 teaches the items of digital content are associated with a plurality of features that describe characteristics associated with the one or more items, therefore attributes; Paragraph 0038 teaches the member may select, e.g., click on, a button that is associated with a particular item of digital content and that states “Show me more like this”, therefore, the content will be provided in response to the user’s request; Paragraph 0073 teaches the member provides explicit feedback in response to interacting with an item of digital content, by for example, selecting a button associated with the item that states “Show me more content like this”; Paragraph 0077 teaches member selects “Show me more like this” button; Paragraph 0082 teaches online actions may indicate requests to receive more digital content similar to the digital content previously displayed to the particular member].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by categorizing the posts based on their attributes and types of responses solicited by the posts, wherein at least some posts in the set are categorized by one or more machine learning models, generating a first content feed associated with a topic of interest that includes a first attribute and a second attribute, based at least in part on a subset of posts determined from the categorized set of posts, and are associated with a first type of response solicited, and providing an option to access other posts that are similar to posts included in the first content feed, as taught by Cohen [Paragraph 0017, 0020, 0031, 0032, 0066, 0068, 0073, 0075, 0077, 0082], because the applications are directed to the analysis and classification of content published in a social media network, including posts and feeds, for presentation to the users; categorizing the posts by one or more machine learning models, and generating and presenting the content feed based on explicit user indications, enables the customization of feeds for the particular member such that the feed presents relevant and diverse items of digital content based on the source of the content, the type of the content, or both, resulting thereby in a higher interaction rate by the member of the SNS with the presented digital content items (See Cohen [0016]).
Neither Rao nor Cohen appear to expressly disclose wherein posts included in the content feed share at least a first attribute and a second attribute; an option to access other posts that are similar to a first post; and in response to a selection of the option to access other posts that are similar to the first post included in the content feed, providing, by the computing system, a second content feed that includes at least a second post that shares at least the first attribute or the second attribute.
van Hoff discloses:
wherein posts included in the content feed share at least a first attribute and a second attribute [Paragraph 0027 teaches semantically analyze words, phrases, and paragraphs of the posts to determine topics, themes, or one or more categories, among other attributes associated with the posts, and storing the determined information for further processing, including subsequent grouping determinations, therefore, subgrouping or determining subsets of the items within the determined category; Paragraph 0031 teaches grouping criteria may be based on a subject, theme, topic, or category related to the posts; Paragraph 0032 teaches additionally, groping criteria may be based on the author of the items, where the items authored by a common author may be included in a group, therefore, determining posts, which have been previously categorized, that share the same author; Paragraph 0033 teaches additionally, grouping criteria may be based on geo-location information included in content or metadata associated with items, where items containing the same indication of location may be further grouped together, in other words, performing an additional grouping based on a second attribute, therefore, groping items that share at least two attributes, by determining subset of items that share the first attribute as represented by the author, and a second attribute as represented by the location; Paragraph 0030 teaches grouping criteria may be applied to various groups of items in parallel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by incorporating posts included in the content feed that share at least a first attribute and a second attribute, as taught by van Hoff [Paragraph 0027, 0030-0033], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; by further grouping the items, selection of subsets of items for display based on relevance is enabled, which renders an aggregated social feed better suited for display in the limited area of a mobile device, while enabling the user to access and view the items more quickly (See van Hoff [0014]).
Neither Rao nor Cohen nor van Hoff appear to expressly disclose an option to access other posts that are similar to a first post; and in response to a selection of the option to access other posts that are similar to the first post included in the first content feed, providing, by the computing system, a second content feed that includes at least a second post that shares at least the first attribute or the second attribute.
Deeter discloses:
an option to access other posts that are similar to a first post [Paragraph 0039 teaches stories may be selected so that stories associated with a variety of story types are displayed; Paragraph 0041 teaches an object associated with a story may affect the content presented to a target user selecting the story]; and 
in response to a selection of the option to access other posts that are similar to the first post included in the first content feed, providing, by the computing system, a second content feed that includes at least a second post that shares at least the first attribute or the second attribute [Paragraph 0041 teaches selecting a story associated with an event may display additional information about the event, such as the location of the event, the purpose of the event, the time and date of the event, and selecting a story associated with a location may display additional information about the location, a map to the location, or the identities of other users that have checked into the same location; Paragraph 0043 teaches when a story presented in the news ticker is selected, the news ticker module retrieves additional information associated with the selected story from the social graph data store, therefore, providing a second content feed including additional information or posts related to the selected item, hence that shares a first or second attribute].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by providing an option to access other posts that are similar to a first post; and in response to a selection of the option to access other posts that are similar to the first post included in the content feed, providing, by the computing system, a second content feed that includes at least a second post that shares at least the first attribute or the second attribute, as taught by van Hoff [Paragraph 0039, 0041, 0043], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; by providing similar posts to a first selected post upon user selection, the content presented to the user can be dynamically updated, which increases the relevancy of displayed content, improving thereby the user’s experience (See Deeter [0006], [0040]).

As to claim 2:
	Rao discloses:
attributes for a post indicate at least one of: an author of the post, one or more users that were mentioned or tagged in the post, a geographic location associated with the post, one or more hashtags referenced in the post, whether the post includes images, whether the post includes videos, or one or more types of user interactions received for the post [Paragraph 0028 teaches categorizing blog entries based on associated flags, message type, date, location, and content provided in the message or blog, such as textual content, video content, audio content, image content, etc., therefore, attributes for the posts or blogs].

As to claim 8:
	Rao as modified by van Hoff discloses:
determining, by the computing system, at least one different post included in the set of posts that originated from a given geographic location [van Hoff - Paragraph 0031 teaches grouping criteria may be based on a subject, theme, topic, or category related to the posts; Paragraph 0033 teaches additionally, grouping criteria may be based on geo-location information included in content or metadata associated with items, and global positioning coordinates derived from a received item]; and 
associating, by the computing system, the at least one different post with a topic corresponding to the geographic location [van Hoff - Paragraph 0033 teaches additionally, grouping criteria may be based on geo-location information included in content or metadata associated with items, where items containing the same indication of location may be further grouped together].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by determining, by the computing system, at least one different post included in the set of posts that originated from a given geographic location, and associating, by the computing system, the at least one different post with a topic corresponding to the geographic location, as taught by van Hoff [Paragraph 0031, 0033], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; by further grouping the items, selection of subsets of items for display based on relevance is enabled, which renders an aggregated social feed better suited for display in the limited area of a mobile device, while enabling the user to access and view the items more quickly (See van Hoff [0014]).

As to claim 9:
	Rao as modified by van Hoff further discloses:
generating, by the computing system, a third content feed based at least in part on a second subset of posts determined from the categorized set of posts, wherein posts included in the third content feed share at least a third attribute and a fourth attribute [van Hoff - Paragraph 0027 teaches determine topics, themes, or one or more categories, among other attributes associated with the posts, and storing the determined information for further processing, including subsequent grouping determinations, therefore, subgrouping or determining subsets of the items within the determined category; Paragraph 0031 teaches grouping criteria may be based on a subject, theme, topic, or category related to the posts; Paragraph 0034 teaches additionally, grouping criteria may be based on whether an item includes a reference to the same or similar content; grouping criteria may also be based on an interest level, for example, items of little interest to the user may be grouped together, in other words, performing an additional grouping based on a third and fourth attribute, therefore, groping items that share a third and a fourth attribute; Paragraph 0030 teaches grouping criteria may be applied to various groups of items in parallel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by generating, by the computing system, a second content feed based at least in part on a second subset of posts determined from the categorized set of posts, wherein posts included in the second content feed share at least a third attribute and a fourth attribute, as taught by van Hoff [Paragraph 0031, 0033, 0034], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; further grouping the items based on a wider variety of attributes increases the system’s flexibility, and enables the rendering of an aggregated social feed better suited for display in the limited area of a mobile device, allowing the user to access and view the items more quickly (See van Hoff [0014]).

As to claim 11:
	Rao discloses:
	A system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform:
determining a set of posts associated with a group, wherein at least some of the posts were provided in a page associated with the group by users who are members of the group, wherein the page is accessible through a content provider system [Paragraph 0026 teaches creation of blog post entries on designated blog pages; Paragraph 0029 teaches retrieving messages, blog entries, and blog information; Paragraph 0037 teaches users can make blog posts to the group blog page of the group; Paragraph 0044 teaches social groups with restricted membership keep the corresponding blog pages and blog entries private, with access provided only to the members of the group; Paragraph 0055 teaches messages created by the users are shared with the social group, in the blog page associated with the social group; Paragraph 0067 teaches sending created messages to the social group interaction server for sharing it with one or more social groups, where the social group interaction server and the blogging server are integrated into one interactive media management server, hence, a content provider system]; 
determining one or more respective attributes for the set of posts [Paragraph 0028 teaches categorizing blog entries based on associated flags, message type, date, location, and content provided in the message or blog, such as textual content, video content, audio content, image content, etc., therefore, determining attributes for the posts or blogs];  
categorizing the set of posts based at least in part on their respective attributes [Paragraph 0028 teaches auto categorization module is capable of categorizing blog entries and messages based on associated flags, message type, date, location, and content provided by the user, i.e., content in the message, textual content, video content, audio content, image content, etc., therefore, determining a category of the blog post based on attributes associated with the post];
providing, by the computing system, the content [Paragraph 0039 teaches all blog posts that are associated with a category will be displayed in the blog page for the category].
Rao does not appear to expressly disclose categorizing the posts based on their attributes and types of responses solicited by the posts, wherein at least some posts in the set are categorized by one or more machine learning models; generating, by the computing system, a first content feed associated with a topic of interest that includes a first attribute and a second attribute based at least in part on a subset of posts determined from the categorized set of posts, wherein posts included in the content feed share at least a-the first attribute and a-the second attribute and are associated with a first type of response solicited; providing the first content feed to include posts associated with the topic of interest and the first type of response solicited; providing an option to access other posts that are similar to a first post included in the first content feed; and in response to a selection of the option to access other posts that are similar to the first post included in the first content feed, providing, by the computing system, a second content feed that includes at least a second post that shares at least the first attribute or the second attribute.
Cohen discloses:
categorizing the posts based on their attributes and types of responses solicited by the posts, wherein at least some posts in the set are categorized by one or more machine learning models [Paragraph 0017 teaches examples of types of items of digital content are job recommendations, news article recommendations, updates or shares, recommendations for new connections, etc., hence, including types of responses; Paragraph 0063 teaches feed activities are represented as triplets; Paragraph 0066 teaches features in the feature vector are classified into categories; Paragraph 0068 teaches building models that capture dependencies between the features; Paragraph 0070 teaches the models used by the FPRs are automatically trained with new data, and may happen periodically, or on-demand, therefore, categorization of content by machine learning models; Paragraph 0075 teaches that the feed score value is calculated using machine learning, where the parameters include levels of interest explicitly expressed by the particular member for various types of digital content, therefore, the categorization of the content is based on attributes and types of responses]; 
generating, by the computing system, a first content feed associated with a topic of interest that includes a first attribute and a second attribute, based at least in part on a subset of posts determined from the categorized set of posts, and are associated with a first type of response solicited [Paragraph 0031 teaches providing the users with personalized content streams that are customized to their interests, where the members can be organized around a subject matter or a topic of interest; Paragraph 0020 teaches feed generation system accesses feature data pertaining to the items of digital content determined to be relevant to the particular member, where the feature data describes characteristics associated with the items; Paragraph 0022 teaches feed generation system then ranks the top candidate items of digital content, resulted in a ranked list of candidates, therefore, determining a subset of posts; Paragraph 0071 teaches ranking the items of digital data content, and generating the feed that meets certain composition criteria; Paragraph 0072 teaches generating the feed taking as input the rankings generated by the FPRs, feature data, and explicit feedback database; Paragraph 0017 teaches the FPR may also output the top-k items of digital content of a particular type, hence, associated with types of responses; Paragraph 0074 teaches generating feed based on a plurality of features associated with the particular items, explicit feedback, implicit feedback, etc., therefore, the first content feed is associated with the topic of interest of the member, includes items with multiple attributes, and of a first type of response];
providing the first content feed to include posts associated with the topic of interest and the first type of response solicited [Paragraph 0031 teaches providing the users with personalized content streams that are customized to their interests, where the members can be organized around a subject matter or a topic of interest; Paragraph 0017 teaches the FPR may also output the top-k items of digital content of a particular type, hence, also associated with types of responses];
providing an option to access other posts that are similar to posts included in the first content feed [Paragraph 0020 teaches the items of digital content are associated with a plurality of features that describe characteristics associated with the one or more items, therefore attributes; Paragraph 0038 teaches the member may select, e.g., click on, a button that is associated with a particular item of digital content and that states “Show me more like this”, therefore, the content will be provided in response to the user’s request; Paragraph 0073 teaches the member provides explicit feedback in response to interacting with an item of digital content, by for example, selecting a button associated with the item that states “Show me more content like this”; Paragraph 0077 teaches member selects “Show me more like this” button; Paragraph 0082 teaches online actions may indicate requests to receive more digital content similar to the digital content previously displayed to the particular member].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by categorizing the posts based on their attributes and types of responses solicited by the posts, wherein at least some posts in the set are categorized by one or more machine learning models, generating a first content feed associated with a topic of interest that includes a first attribute and a second attribute, based at least in part on a subset of posts determined from the categorized set of posts, and are associated with a first type of response solicited, and providing an option to access other posts that are similar to posts included in the first content feed, as taught by Cohen [Paragraph 0017, 0020, 0031, 0032, 0066, 0068, 0073, 0075, 0077, 0082], because the applications are directed to the analysis and classification of content published in a social media network, including posts and feeds, for presentation to the users; categorizing the posts by one or more machine learning models, and generating and presenting the content feed based on explicit user indications, enables the customization of feeds for the particular member such that the feed presents relevant and diverse items of digital content based on the source of the content, the type of the content, or both, resulting thereby in a higher interaction rate by the member of the SNS with the presented digital content items (See Cohen [0016]).
Neither Rao nor Cohen appear to expressly disclose wherein posts included in the content feed share at least a first attribute and a second attribute; an option to access other posts that are similar to a first post; and in response to a selection of the option to access other posts that are similar to the first post included in the content feed, providing, by the computing system, a second content feed that includes at least a second post that shares at least the first attribute or the second attribute.
van Hoff discloses:
wherein posts included in the content feed share at least a first attribute and a second attribute [Paragraph 0027 teaches semantically analyze words, phrases, and paragraphs of the posts to determine topics, themes, or one or more categories, among other attributes associated with the posts, and storing the determined information for further processing, including subsequent grouping determinations, therefore, subgrouping or determining subsets of the items within the determined category; Paragraph 0031 teaches grouping criteria may be based on a subject, theme, topic, or category related to the posts; Paragraph 0032 teaches additionally, groping criteria may be based on the author of the items, where the items authored by a common author may be included in a group, therefore, determining posts, which have been previously categorized, that share the same author; Paragraph 0033 teaches additionally, grouping criteria may be based on geo-location information included in content or metadata associated with items, where items containing the same indication of location may be further grouped together, in other words, performing an additional grouping based on a second attribute, therefore, groping items that share at least two attributes, by determining subset of items that share the first attribute as represented by the author, and a second attribute as represented by the location; Paragraph 0030 teaches grouping criteria may be applied to various groups of items in parallel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by incorporating posts included in the content feed that share at least a first attribute and a second attribute, as taught by van Hoff [Paragraph 0027, 0030-0033], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; by further grouping the items, selection of subsets of items for display based on relevance is enabled, which renders an aggregated social feed better suited for display in the limited area of a mobile device, while enabling the user to access and view the items more quickly (See van Hoff [0014]).
Neither Rao nor Cohen nor van Hoff appear to expressly disclose an option to access other posts that are similar to a first post; and in response to a selection of the option to access other posts that are similar to the first post included in the first content feed, providing, by the computing system, a second content feed that includes at least a second post that shares at least the first attribute or the second attribute.
Deeter discloses:
an option to access other posts that are similar to a first post [Paragraph 0039 teaches stories may be selected so that stories associated with a variety of story types are displayed; Paragraph 0041 teaches an object associated with a story may affect the content presented to a target user selecting the story]; and 
in response to a selection of the option to access other posts that are similar to the first post included in the first content feed, providing, by the computing system, a second content feed that includes at least a second post that shares at least the first attribute or the second attribute [Paragraph 0041 teaches selecting a story associated with an event may display additional information about the event, such as the location of the event, the purpose of the event, the time and date of the event, and selecting a story associated with a location may display additional information about the location, a map to the location, or the identities of other users that have checked into the same location; Paragraph 0043 teaches when a story presented in the news ticker is selected, the news ticker module retrieves additional information associated with the selected story from the social graph data store, therefore, providing a second content feed including additional information or posts related to the selected item, hence that shares a first or second attribute].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by providing an option to access other posts that are similar to a first post; and in response to a selection of the option to access other posts that are similar to the first post included in the content feed, providing, by the computing system, a second content feed that includes at least a second post that shares at least the first attribute or the second attribute, as taught by van Hoff [Paragraph 0039, 0041, 0043], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; by providing similar posts to a first selected post upon user selection, the content presented to the user can be dynamically updated, which increases the relevancy of displayed content, improving thereby the user’s experience (See Deeter [0006], [0040]).


As to claim 12:
	Rao discloses:
attributes for a post indicate at least one of: an author of the post, one or more users that were mentioned or tagged in the post, a geographic location associated with the post, one or more hashtags referenced in the post, whether the post includes images, whether the post includes videos, or one or more types of user interactions received for the post [Paragraph 0028 teaches categorizing blog entries based on associated flags, message type, date, location, and content provided in the message or blog, such as textual content, video content, audio content, image content, etc., therefore, attributes for the posts or blogs].

As to claim 16:
	Rao discloses:
	A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising:
determining a set of posts associated with a group, wherein at least some of the posts were provided in a page associated with the group by users who are members of the group, wherein the page is accessible through a content provider system [Paragraph 0026 teaches creation of blog post entries on designated blog pages; Paragraph 0029 teaches retrieving messages, blog entries, and blog information; Paragraph 0037 teaches users can make blog posts to the group blog page of the group; Paragraph 0044 teaches social groups with restricted membership keep the corresponding blog pages and blog entries private, with access provided only to the members of the group; Paragraph 0055 teaches messages created by the users are shared with the social group, in the blog page associated with the social group; Paragraph 0067 teaches sending created messages to the social group interaction server for sharing it with one or more social groups, where the social group interaction server and the blogging server are integrated into one interactive media management server, hence, a content provider system]; 
determining one or more respective attributes for the set of posts [Paragraph 0028 teaches categorizing blog entries based on associated flags, message type, date, location, and content provided in the message or blog, such as textual content, video content, audio content, image content, etc., therefore, determining attributes for the posts or blogs];  
categorizing the set of posts based at least in part on their respective attributes [Paragraph 0028 teaches auto categorization module is capable of categorizing blog entries and messages based on associated flags, message type, date, location, and content provided by the user, i.e., content in the message, textual content, video content, audio content, image content, etc., therefore, determining a category of the blog post based on attributes associated with the post];
providing, by the computing system, the content [Paragraph 0039 teaches all blog posts that are associated with a category will be displayed in the blog page for the category].
Rao does not appear to expressly disclose categorizing the posts based on their attributes and types of responses solicited by the posts, wherein at least some posts in the set are categorized by one or more machine learning models; generating, by the computing system, a first content feed associated with a topic of interest that includes a first attribute and a second attribute based at least in part on a subset of posts determined from the categorized set of posts, wherein posts included in the content feed share at least a-the first attribute and a-the second attribute and are associated with a first type of response solicited; providing the first content feed to include posts associated with the topic of interest and the first type of response solicited; providing an option to access other posts that are similar to a first post included in the first content feed; and in response to a selection of the option to access other posts that are similar to the first post included in the first content feed, providing, by the computing system, a second content feed that includes at least a second post that shares at least the first attribute or the second attribute.
Cohen discloses:
categorizing the posts based on their attributes and types of responses solicited by the posts, wherein at least some posts in the set are categorized by one or more machine learning models [Paragraph 0017 teaches examples of types of items of digital content are job recommendations, news article recommendations, updates or shares, recommendations for new connections, etc., hence, including types of responses; Paragraph 0063 teaches feed activities are represented as triplets; Paragraph 0066 teaches features in the feature vector are classified into categories; Paragraph 0068 teaches building models that capture dependencies between the features; Paragraph 0070 teaches the models used by the FPRs are automatically trained with new data, and may happen periodically, or on-demand, therefore, categorization of content by machine learning models; Paragraph 0075 teaches that the feed score value is calculated using machine learning, where the parameters include levels of interest explicitly expressed by the particular member for various types of digital content, therefore, the categorization of the content is based on attributes and types of responses]; 
generating, by the computing system, a first content feed associated with a topic of interest that includes a first attribute and a second attribute, based at least in part on a subset of posts determined from the categorized set of posts, and are associated with a first type of response solicited [Paragraph 0031 teaches providing the users with personalized content streams that are customized to their interests, where the members can be organized around a subject matter or a topic of interest; Paragraph 0020 teaches feed generation system accesses feature data pertaining to the items of digital content determined to be relevant to the particular member, where the feature data describes characteristics associated with the items; Paragraph 0022 teaches feed generation system then ranks the top candidate items of digital content, resulted in a ranked list of candidates, therefore, determining a subset of posts; Paragraph 0071 teaches ranking the items of digital data content, and generating the feed that meets certain composition criteria; Paragraph 0072 teaches generating the feed taking as input the rankings generated by the FPRs, feature data, and explicit feedback database; Paragraph 0017 teaches the FPR may also output the top-k items of digital content of a particular type, hence, associated with types of responses; Paragraph 0074 teaches generating feed based on a plurality of features associated with the particular items, explicit feedback, implicit feedback, etc., therefore, the first content feed is associated with the topic of interest of the member, includes items with multiple attributes, and of a first type of response];
providing the first content feed to include posts associated with the topic of interest and the first type of response solicited [Paragraph 0031 teaches providing the users with personalized content streams that are customized to their interests, where the members can be organized around a subject matter or a topic of interest; Paragraph 0017 teaches the FPR may also output the top-k items of digital content of a particular type, hence, also associated with types of responses];
providing an option to access other posts that are similar to posts included in the first content feed [Paragraph 0020 teaches the items of digital content are associated with a plurality of features that describe characteristics associated with the one or more items, therefore attributes; Paragraph 0038 teaches the member may select, e.g., click on, a button that is associated with a particular item of digital content and that states “Show me more like this”, therefore, the content will be provided in response to the user’s request; Paragraph 0073 teaches the member provides explicit feedback in response to interacting with an item of digital content, by for example, selecting a button associated with the item that states “Show me more content like this”; Paragraph 0077 teaches member selects “Show me more like this” button; Paragraph 0082 teaches online actions may indicate requests to receive more digital content similar to the digital content previously displayed to the particular member].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by categorizing the posts based on their attributes and types of responses solicited by the posts, wherein at least some posts in the set are categorized by one or more machine learning models, generating a first content feed associated with a topic of interest that includes a first attribute and a second attribute, based at least in part on a subset of posts determined from the categorized set of posts, and are associated with a first type of response solicited, and providing an option to access other posts that are similar to posts included in the first content feed, as taught by Cohen [Paragraph 0017, 0020, 0031, 0032, 0066, 0068, 0073, 0075, 0077, 0082], because the applications are directed to the analysis and classification of content published in a social media network, including posts and feeds, for presentation to the users; categorizing the posts by one or more machine learning models, and generating and presenting the content feed based on explicit user indications, enables the customization of feeds for the particular member such that the feed presents relevant and diverse items of digital content based on the source of the content, the type of the content, or both, resulting thereby in a higher interaction rate by the member of the SNS with the presented digital content items (See Cohen [0016]).
Neither Rao nor Cohen appear to expressly disclose wherein posts included in the content feed share at least a first attribute and a second attribute; an option to access other posts that are similar to a first post; and in response to a selection of the option to access other posts that are similar to the first post included in the content feed, providing, by the computing system, a second content feed that includes at least a second post that shares at least the first attribute or the second attribute.
van Hoff discloses:
wherein posts included in the content feed share at least a first attribute and a second attribute [Paragraph 0027 teaches semantically analyze words, phrases, and paragraphs of the posts to determine topics, themes, or one or more categories, among other attributes associated with the posts, and storing the determined information for further processing, including subsequent grouping determinations, therefore, subgrouping or determining subsets of the items within the determined category; Paragraph 0031 teaches grouping criteria may be based on a subject, theme, topic, or category related to the posts; Paragraph 0032 teaches additionally, groping criteria may be based on the author of the items, where the items authored by a common author may be included in a group, therefore, determining posts, which have been previously categorized, that share the same author; Paragraph 0033 teaches additionally, grouping criteria may be based on geo-location information included in content or metadata associated with items, where items containing the same indication of location may be further grouped together, in other words, performing an additional grouping based on a second attribute, therefore, groping items that share at least two attributes, by determining subset of items that share the first attribute as represented by the author, and a second attribute as represented by the location; Paragraph 0030 teaches grouping criteria may be applied to various groups of items in parallel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by incorporating posts included in the content feed that share at least a first attribute and a second attribute, as taught by van Hoff [Paragraph 0027, 0030-0033], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; by further grouping the items, selection of subsets of items for display based on relevance is enabled, which renders an aggregated social feed better suited for display in the limited area of a mobile device, while enabling the user to access and view the items more quickly (See van Hoff [0014]).
Neither Rao nor Cohen nor van Hoff appear to expressly disclose an option to access other posts that are similar to a first post; and in response to a selection of the option to access other posts that are similar to the first post included in the first content feed, providing, by the computing system, a second content feed that includes at least a second post that shares at least the first attribute or the second attribute.
Deeter discloses:
an option to access other posts that are similar to a first post [Paragraph 0039 teaches stories may be selected so that stories associated with a variety of story types are displayed; Paragraph 0041 teaches an object associated with a story may affect the content presented to a target user selecting the story]; and 
in response to a selection of the option to access other posts that are similar to the first post included in the first content feed, providing, by the computing system, a second content feed that includes at least a second post that shares at least the first attribute or the second attribute [Paragraph 0041 teaches selecting a story associated with an event may display additional information about the event, such as the location of the event, the purpose of the event, the time and date of the event, and selecting a story associated with a location may display additional information about the location, a map to the location, or the identities of other users that have checked into the same location; Paragraph 0043 teaches when a story presented in the news ticker is selected, the news ticker module retrieves additional information associated with the selected story from the social graph data store, therefore, providing a second content feed including additional information or posts related to the selected item, hence that shares a first or second attribute].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by providing an option to access other posts that are similar to a first post; and in response to a selection of the option to access other posts that are similar to the first post included in the content feed, providing, by the computing system, a second content feed that includes at least a second post that shares at least the first attribute or the second attribute, as taught by van Hoff [Paragraph 0039, 0041, 0043], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; by providing similar posts to a first selected post upon user selection, the content presented to the user can be dynamically updated, which increases the relevancy of displayed content, improving thereby the user’s experience (See Deeter [0006], [0040]).

As to claim 17:
	Rao discloses:
attributes for a post indicate at least one of: an author of the post, one or more users that were mentioned or tagged in the post, a geographic location associated with the post, one or more hashtags referenced in the post, whether the post includes images, whether the post includes videos, or one or more types of user interactions received for the post [Paragraph 0028 teaches categorizing blog entries based on associated flags, message type, date, location, and content provided in the message or blog, such as textual content, video content, audio content, image content, etc., therefore, attributes for the posts or blogs].

	As to claim 21:
	Rao further discloses:
	the one or more content items include at least one of: an image, a video, or an audio [Paragraph 0028 teaches content in the blog entries and messages include textual content, video content, audio content, image content, etc.].

As to claim 22:
	Rao further discloses:
	the one or more content items include at least one of: an image, a video, or an audio [Paragraph 0028 teaches content in the blog entries and messages include textual content, video content, audio content, image content, etc.].

As to claim 23:
	Rao further discloses:
	the one or more content items include at least one of: an image, a video, or an audio [Paragraph 0028 teaches content in the blog entries and messages include textual content, video content, audio content, image content, etc.].

Claims 4, 5, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (U.S. Publication No. 2016/0080307), in view of Cohen et al. (U.S. Publication No. 2018/0173376) hereinafter Cohen, in view of van Hoff (U.S. Publication No. 2013/0097186), in view of Deeter et al. (U.S. Publication No.  2014/0164978) hereinafter Deeter, and further in view of Ramanujam (U.S. Publication No. 2012/0233191).
As to claim 4:
	Rao as modified by Cohen and van Hoff discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose determining, by the computing system, at least one topic associated with at least one different post based on a different machine learning model, wherein the different machine learning model is trained to predict the at least one topic based at least in part on one or more terms included in the at least one different post.
Ramanujam discloses:
determining, by the computing system, at least one topic associated with at least one different post based on a different machine learning model, the different machine learning model being trained to predict the at least one topic based at least in part on one or more terms included in the at least one different post [Paragraph 0060 teaches training model to infer topics and further make recommendations to a user based on topics of interest, using i.e., “Machine Learning for Language Toolkit”, useful for natural language processing, document classification, cluster analysis, information extraction, etc.; Paragraph 0065 teaches analyzing the words of the posts; Paragraph 0061 teaches a technique trains a topic model similar to the Latent Dirichlet Allocation (“LDA”) methods based on the news feed posts by an entity, which may include posts published to a collaboration group page].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by determining, by the computing system, at least one topic associated with at least one different post based on a different machine learning model, the different machine learning model being trained to predict the at least one topic based at least in part on one or more terms included in the at least one different post, as taught by Ramanujam [Paragraph 0060, 0061, 0065], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; determining topics based on terms in the content items for further categorization by one or more machine learning models, identification and selection of content to be provided to the users is improved, being able to detect content with higher relevancy for the users or groups, and therefore, that will be of interest to the users (See Ramanujam [0007], [0008]).

As to claim 5:
Rao as modified by Cohen and van Hoff discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose determining, by the computing system, a set of topics based at least in part on the one or more respective attributes associated with the set of posts; determining, by the computing system, that a first post among the set of posts corresponds to a first topic among the set of topics based at least in part on one or more attributes associated with the first post; and associating, by the computing system, the first post with the first topic.
	Ramanujam discloses:
determining, by the computing system, a set of topics based at least in part on the one or more respective attributes associated with the set of posts [Paragraph 0072 teaches identifying a collection of words from the posts, where the terms or words represent attributes of the posts or documents, to infer a list of topics for each document]; 
determining, by the computing system, that a first post among the set of posts corresponds to a first topic among the set of topics based at least in part on one or more attributes associated with the first post [Paragraph 0073 teaches outputting a topic distribution for the feed items, where the topic distribution represents the topics associated with the feed items or posts, determined based on the words obtained from the documents, and the set of topics include a first topic]; and 
associating, by the computing system, the first post with the first topic [Paragraph 0045 teaches results from the analysis can be stored on the system, including the output from the topic model, such as the topic distributions for the content, where the content are the posts, and therefore, the system is storing the association between the topic distributions and the posts].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by determining, by the computing system, a set of topics based at least in part on the one or more respective attributes associated with the set of posts; determining, by the computing system, that a first post among the set of posts corresponds to a first topic among the set of topics based at least in part on one or more attributes associated with the first post; and associating, by the computing system, the first post with the first topic, as taught by Ramanujam [Paragraph 0045, 0072, 0073], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; determining topics based on terms in the content items for further categorization, identification and selection of content to be provided to the users is improved, being able to detect content with higher relevancy for the users or groups, and therefore, that will be of interest to the users (See Ramanujam [0007], [0008]).

As to claim 14:
	Rao as modified by Cohen and van Hoff discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose determining, by the computing system, at least one topic associated with at least one different post based on a different machine learning model, wherein the different machine learning model is trained to predict the at least one topic based at least in part on one or more terms included in the at least one different post.
Ramanujam discloses:
determining at least one topic associated with at least one different post based on a different machine learning model, the different machine learning model being trained to predict the at least one topic based at least in part on one or more terms included in the at least one different post [Paragraph 0060 teaches training model to infer topics and further make recommendations to a user based on topics of interest, using i.e., “Machine Learning for Language Toolkit”, useful for natural language processing, document classification, cluster analysis, information extraction, etc.; Paragraph 0065 teaches analyzing the words of the posts; Paragraph 0061 teaches a technique trains a topic model similar to the Latent Dirichlet Allocation (“LDA”) methods based on the news feed posts by an entity, which may include posts published to a collaboration group page].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by determining at least one topic associated with at least one different post based on a different machine learning model, the different machine learning model being trained to predict the at least one topic based at least in part on one or more terms included in the at least one different post, as taught by Ramanujam [Paragraph 0060, 0061, 0065], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; determining topics based on terms in the content items for further categorization by one or more machine learning models, identification and selection of content to be provided to the users is improved, being able to detect content with higher relevancy for the users or groups, and therefore, that will be of interest to the users (See Ramanujam [0007], [0008]).

As to claim 15:
Rao as modified by Cohen and van Hoff discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose determining a set of topics based at least in part on the one or more respective attributes associated with the set of posts; determining that a first post among the set of posts corresponds to a first topic among the set of topics based at least in part on one or more attributes associated with the first post; and associating the first post with the first topic.
	Ramanujam discloses:
determining a set of topics based at least in part on the one or more respective attributes associated with the set of posts [Paragraph 0072 teaches identifying a collection of words from the posts, where the terms or words represent attributes of the posts or documents, to infer a list of topics for each document]; 
determining that a first post among the set of posts corresponds to a first topic among the set of topics based at least in part on one or more attributes associated with the first post [Paragraph 0073 teaches outputting a topic distribution for the feed items, where the topic distribution represents the topics associated with the feed items or posts, determined based on the words obtained from the documents, and the set of topics include a first topic]; and 
associating the first post with the first topic [Paragraph 0045 teaches results from the analysis can be stored on the system, including the output from the topic model, such as the topic distributions for the content, where the content are the posts, and therefore, the system is storing the association between the topic distributions and the posts].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by determining a set of topics based at least in part on the one or more respective attributes associated with the set of posts; determining that a first post among the set of posts corresponds to a first topic among the set of topics based at least in part on one or more attributes associated with the first post; and associating the first post with the first topic, as taught by Ramanujam [Paragraph 0045, 0072, 0073], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; determining topics based on terms in the content items for further categorization, identification and selection of content to be provided to the users is improved, being able to detect content with higher relevancy for the users or groups, and therefore, that will be of interest to the users (See Ramanujam [0007], [0008]).

As to claim 19:
	Rao as modified by Cohen and van Hoff discloses all the limitations as set forth in the rejections of claim 16 above, but does not appear to expressly disclose determining, by the computing system, at least one topic associated with at least one different post based on a different machine learning model, wherein the different machine learning model is trained to predict the at least one topic based at least in part on one or more terms included in the at least one different post.
Ramanujam discloses:
determining at least one topic associated with at least one different post based on a different machine learning model, the different machine learning model being trained to predict the at least one topic based at least in part on one or more terms included in the at least one different post [Paragraph 0060 teaches training model to infer topics and further make recommendations to a user based on topics of interest, using i.e., “Machine Learning for Language Toolkit”, useful for natural language processing, document classification, cluster analysis, information extraction, etc.; Paragraph 0065 teaches analyzing the words of the posts; Paragraph 0061 teaches a technique trains a topic model similar to the Latent Dirichlet Allocation (“LDA”) methods based on the news feed posts by an entity, which may include posts published to a collaboration group page].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by determining at least one topic associated with at least one different post based on a different machine learning model, the different machine learning model being trained to predict the at least one topic based at least in part on one or more terms included in the at least one different post, as taught by Ramanujam [Paragraph 0060, 0061, 0065], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; determining topics based on terms in the content items for further categorization by one or more machine learning models, identification and selection of content to be provided to the users is improved, being able to detect content with higher relevancy for the users or groups, and therefore, that will be of interest to the users (See Ramanujam [0007], [0008]).

As to claim 20:
Rao as modified by Cohen and van Hoff discloses all the limitations as set forth in the rejections of claim 16 above, but does not appear to expressly disclose determining a set of topics based at least in part on the one or more respective attributes associated with the set of posts; determining that a first post among the set of posts corresponds to a first topic among the set of topics based at least in part on one or more attributes associated with the first post; and associating the first post with the first topic.
	Ramanujam discloses:
determining a set of topics based at least in part on the one or more respective attributes associated with the set of posts [Paragraph 0072 teaches identifying a collection of words from the posts, where the terms or words represent attributes of the posts or documents, to infer a list of topics for each document]; 
determining that a first post among the set of posts corresponds to a first topic among the set of topics based at least in part on one or more attributes associated with the first post [Paragraph 0073 teaches outputting a topic distribution for the feed items, where the topic distribution represents the topics associated with the feed items or posts, determined based on the words obtained from the documents, and the set of topics include a first topic]; and 
associating the first post with the first topic [Paragraph 0045 teaches results from the analysis can be stored on the system, including the output from the topic model, such as the topic distributions for the content, where the content are the posts, and therefore, the system is storing the association between the topic distributions and the posts].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by determining a set of topics based at least in part on the one or more respective attributes associated with the set of posts; determining that a first post among the set of posts corresponds to a first topic among the set of topics based at least in part on one or more attributes associated with the first post; and associating the first post with the first topic, as taught by Ramanujam [Paragraph 0045, 0072, 0073], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; determining topics based on terms in the content items for further categorization, identification and selection of content to be provided to the users is improved, being able to detect content with higher relevancy for the users or groups, and therefore, that will be of interest to the users (See Ramanujam [0007], [0008]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (U.S. Publication No. 2016/0080307), in view of Cohen et al. (U.S. Publication No. 2018/0173376) hereinafter Cohen, in view of van Hoff (U.S. Publication No. 2013/0097186), in view of Deeter et al. (U.S. Publication No.  2014/0164978) hereinafter Deeter, in view of Ramanujam (U.S. Publication No. 2012/0233191), in view of Huang et al. (U.S. Publication No. 2016/0188703) hereinafter Huang, and further in view of Cantarero et al. (U.S. Publication No. 2015/0227579) hereinafter Cantarero.
As to claim 6:
	Rao discloses all the limitations as set forth in the rejections of claim 5 above, but does not appear to expressly disclose determining, by the computing system, that a threshold amount of posts in the set of posts share at least one attribute; and identifying, by the computing system, the at least one attribute as a topic.
Huang discloses:
determining, by the computing system, an amount of posts in the set of posts that share at least one attribute [Paragraph 0013 teaches obtaining terms from the posts in the group, and calculating a value indicating a frequency of posts that contain the terms, where the terms are attributes associated with the posts, in other words, determining an amount of posts that contain the same terms, which value will be assigned as the score for the topic (term)];
identifying, by the computing system, the at least one attribute as a topic [Paragraph 0013 teaches topics can be selected from within each group of posts based on the score of the topic].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by determining an amount of posts in the set of posts share at least one attribute; and identifying, by the computing system, the at least one attribute as a topic, as taught by Huang [Paragraph 0013], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; by assigning topics based on the attributes shared by the posts, grouping and further identification of trending topics is enabled, which can inform a decision of which content items to provide to users, thereby improving the user experience (See Huang [0010]).
Neither Rao nor Huang appear to expressly disclose determining that a threshold amount of posts in the set share at least one attribute. 
Cantarero discloses:
determining that a threshold amount of posts in the set of posts share at least one attribute [Paragraph 0020 teaches establishing a new keyword for a topic, by evaluating a keyword threshold, where a keyword threshold is a measurement of a number of posts containing a word or phrase over a period of time, and the keyword is identified as a keyword for the topic when the word reaches the keyword threshold]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by categorizing, by determining that a threshold amount of posts in the set share at least one attribute, as taught by Cantarero [Paragraph 0020], because both applications are directed to the analysis and identification of topics and interests of users from content published in a social media network, including posts and feeds; by designating a keyword threshold the selection of topics is performed more accurately.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (U.S. Publication No. 2016/0080307), in view of Cohen et al. (U.S. Publication No. 2018/0173376) hereinafter Cohen, in view of van Hoff (U.S. Publication No. 2013/0097186), in view of Deeter et al. (U.S. Publication No.  2014/0164978) hereinafter Deeter, in view of Ramanujam (U.S. Publication No. 2012/0233191), and further in view of Browning et al. (U.S. Publication No. 2016/0371709) hereinafter Browning.
As to claim 7:
	Rao as modified by Cohen and van Hoff discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose determining, by the computing system, at least one different post included in the set of posts that references at least one hashtag; and associating, by the computing system, the at least one different post with a topic corresponding to the at least one hashtag.
Ramanujam discloses:
determining, by the computing system, at least one different post included in the set of posts that reference at least one hashtag [Paragraph 0064 teaches analyzing the distribution of topics posted by an entity, by analyzing the posts, including terms in the posts]; and
associating, by the computing system, the at least one different post with a topic corresponding to the at least one hashtag [Paragraph 0031 teaches each topic is modeled as a distribution over a set of words, which provide a representation of the document; Paragraph 0045 teaches storing the results of the analysis, as the content associated with the topic distributions, therefore, storing the posts as a group].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by determining at least one different post included in the set of posts that references at least one term; and associating, by the computing system, the at least one different post with a topic, as taught by Ramanujam [Paragraph 0060, 0061, 0065], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; determining topics based on terms in the content items for further categorization, identification and selection of content to be provided to the users is improved, being able to detect content with higher relevancy for the users or groups, and therefore, that will be of interest to the users (See Ramanujam [0007], [0008]).
Neither Rao nor Ramanujam appear to expressly disclose posts that reference at least one hashtag; associating the posts with a topic corresponding to the hashtag.
Browning discloses:
posts that reference at least one hashtag [Paragraph 0035 teaches posts can be analyzed to identify topics of interest in the content such as terms, hashtags, links, etc.]; 
associating the posts with a topic corresponding to the hashtag [Paragraph 0050 teaches hashtags may be used as topics for the posts].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by including posts that reference at least one hashtag; associating the posts with a topic corresponding to the hashtag, as taught by Browning [Paragraph 0035, 0050], because both applications are directed to the analysis and identification of topics and interests of users from content published in a social media network, having the ability of identifying hashtags from the posts, and associating the posts with the hashtags as topics, improves the discovery and identification posts, which will further improve the determination of interests of groups and users, thereby enabling the system to provide content of interest to the users with higher relevancy, increasing and maintaining user’s and groups’ engagement.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (U.S. Publication No. 2016/0080307), in view of Cohen et al. (U.S. Publication No. 2018/0173376) hereinafter Cohen, in view of van Hoff (U.S. Publication No. 2013/0097186), in view of Deeter et al. (U.S. Publication No.  2014/0164978) hereinafter Deeter, and further in view of Buryak (U.S. Patent No. 8,781,916).
As to claim 10:
	Rao discloses all the limitations as set forth in the rejections of claim 9 above, but does not appear to expressly disclose ranking, by the computing system, the categorized set of posts based at least in part on a level of similarity between posts included in the categorized set of posts.
	Buryak discloses:
ranking, by the computing system, the categorized set of posts based at least in part on a level of similarity between posts included in the categorized set of posts [Column 11, lines 4 to 8 teach products are arranged positioned within each cluster based on its similarity to other products in the same cluster, where the logical distance between each item within a cluster may provide an indication as to the relative similarities between the items; line 64 teaches selecting a cluster within the model that includes the target item; Column 12, lines 47 to 60 teach ranking items of the set according to the similarity of each item to the target product, where the more similar products may be ranked higher in the set, and the target product is included in the set].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by ranking, by the computing system, the categorized set of posts based at least in part on a level of similarity between posts included in the categorized set of posts, as taught by Buryak [Columns 11 and 12], because the applications are directed to the analysis and categorization of data to further provide recommendations to users, having the ability of ranking the items based on similarity enables an improved recommendation system, which provides the user with more relevant information (See Buryak Col 1).

Response to Arguments
	The following is in response to arguments filed on May 3, 2022.  Applicant’s arguments have been carefully and respectfully considered, but they are not persuasive.
Claim Rejections - 35 USC § 101
	Applicant’s arguments have been carefully and respectfully considered, but they are not persuasive.
	In regards to claim 1, Applicant argues that “the claims do not recite an abstract idea”, and more specifically, that “claims involve, among numerous other recitations, features that apply machine learning methodologies to address challenges related to generating a content feed associated with a topic of interest”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that merely invoking computers or machinery as a tool to perform an existing process, does not integrate a judicial exception into a practical application, therefore, it does not provide significantly more.  Paragraph [0038] of the specification as filed indicate that the “classifier can be based on any machine learning technique”, therefore, there is no indication of using a special or non-generic machine learning model to perform the operations.  Adding a generic machine learning model to perform the determining limitation does not amount to significantly more than the abstract idea. In order for a machine to add significantly more, it must “play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly”. (See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015); See MPEP 2106.05(f)(II)(v) Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)).

In regards to claim 1, Applicant argues that “the present claims provide for technological solutions to these technological problems by providing improvements in generating content feeds”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that, it is not clear which is the improvement in the functioning of a computer, or the improvement to another technology or technical field that is obtained with the claims as presently presented, nor its correlation with the claim limitations.  Additionally, Examiner respectfully points out that the additional elements recited in the claims, including the use of at least one processor, a memory, and one or more machine learning models to perform the determining and categorizing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements including the gathering and transmitting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701, 1702 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  
Claim Rejections - 35 USC § 103
In regards to claim 1, Applicant argues that “Rao does not disclose “categorizing a set of posts based at least in part on their respective attributes and types of responses solicited by the set of posts; wherein posts included in the content feed share at least a-the first attribute and a-the second attribute and are associated with a first type of response solicited””.
In response to the preceding argument, Examiner respectfully points out that Rao as modified by secondary references Cohen and van Hoff disclose “categorizing a set of posts based at least in part on their respective attributes and types of responses solicited by the set of posts; wherein posts included in the content feed share at least a-the first attribute and a-the second attribute and are associated with a first type of response solicited”.
Cohen [Paragraph 0017] teaches that examples of types of items of digital content are job recommendations, news article recommendations, updates or shares, recommendations for new connections, etc., hence, including types of responses and further [Paragraph 0066] teaches that features in the feature vector are classified into categories. Cohen [Paragraph 0075] teaches that the feed score value is calculated using machine learning, where the parameters include levels of interest explicitly expressed by the particular member for various types of digital content, therefore, the categorization of the content is based on attributes and types of responses.  Examiner notes that the type of content can be an additional factor, feature, or attribute that is related to the content items.  Cohen further [Paragraph 0031] teaches providing the users with personalized content streams that are customized to their interests, where the members can be organized around a subject matter or a topic of interest, in other words, the content streams are associated with a topic of interest of the member or user.  Cohen [Paragraph 0020] teaches that the feed generation system accesses feature data pertaining to the items of digital content determined to be relevant to the particular member, where the feature data describes characteristics associated with the items, and further [Paragraph 0072] teaches generating the feed taking as input the rankings generated by the FPRs, feature data, and explicit feedback database, therefore, the feeds are generated based on a topic of interest and features associated with the content items. Cohen [Paragraph 0017] teaches that the FPR may also output the top-k items of digital content of a particular type, hence, providing a content feed associated with types of responses, and further [Paragraph 0074] teaches generating a feed based on a plurality of features associated with the particular items, explicit feedback, implicit feedback, etc., therefore, the first content feed is associated with the topic of interest of the member, includes items with multiple attributes, and of a first type of response.
Although Cohen discloses the generation of content feeds based on type of content or response solicited, and features associated with the content items, which could be multiple features, Cohen does not appear to expressly disclose that the posts in the content feed share at least a first attribute and a second attribute specifically.  However, van Hoff [Paragraph 0027] teaches semantically analyzing words, phrases, and paragraphs of the posts to determine topics, themes, or one or more categories, among other attributes associated with the posts, and storing the determined information for further processing, including subsequent grouping determinations, therefore, subgrouping or determining subsets of the items within the determined category, [Paragraph 0031] teaches that grouping criteria may be based on a subject, theme, topic, or category related to the posts.  van Hoff [Paragraph 0032] teaches that additionally, groping criteria may be based on the author of the items, where the items authored by a common author may be included in a group, therefore, determining posts, which have been previously categorized, that share the same author, and further [Paragraph 0033] teaches that additionally, grouping criteria may be based on geo-location information included in content or metadata associated with items, where items containing the same indication of location may be further grouped together, in other words, performing an additional grouping based on a second attribute, therefore, groping items that share at least two attributes, by determining subset of items that share the first attribute as represented by the author, and a second attribute as represented by the location.  van Hoff further [Paragraph 0030] teaches that grouping criteria may be applied to various groups of items in parallel. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169